Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:  
In line 6 of claim 10, please request as follows, “indicating types of .  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. US 2009/0261823 (Yu).

Regarding claim 1, Yu teaches a magnetic resonance imaging apparatus (MRI machine of Fig. 2) comprising:
sequence controlling circuitry configured to acquire a first piece of data by executing a first pulse sequence having a first Echo Time (TE) value, to acquire a second piece of data by executing a second pulse sequence having a second TE value different from the first TE value, and to acquire a third piece of data by executing a third pulse sequence having a third TE value different from the first and the second TE values (pulse sequence server 18 generates the pulse sequences wherein the echo time is incremented during successive acquisitions with N sets of data with N different echo times with data associated with each echo time; see paras. [0036]-[0042]); and
processing circuitry configured to extract a signal related to water, a signal related to a first fat, and a signal related to a second fat, on a basis of the first piece of data, the second piece of data, and the third piece of data (signals are extracted for signals related to water an signals related to k fat spectral peaks; see [0010], [0036]-[0042]; see Fig. 1).

Regarding claim 3, Yu further teaches wherein the processing circuitry extracts the signal related to the water, the signal related to the first fat, and the signal related to the second fat, on a basis of values of a chemical shift of the water, a chemical shift of the first fat, and a chemical shift of the second fat (the chemical shifts are based on the chemical shifts between the different fat species and water; see para. [0001], [0036]-[0042]; see Fig. 1).

Regarding claim 6, Yu further teaches wherein the processing circuitry generates one selected from between a two-dimensional image and a three dimensional image, on a basis of the signal related to the water, the signal related to the first fat, and the signal related to the second fat (two or three dimensional images are formed based on the water and fat signals; see para. [0034], [0055]-[0059]).

Regarding claim 11, Yu further teaches a magnetic resonance imaging method to be implemented by a magnetic resonance imaging apparatus, comprising: acquiring a first piece of data by executing a first pulse sequence having a first Echo Time (TE) value, acquiring a second piece of data by executing a second pulse sequence having a second TE value different from the first TE value, and acquiring a third piece of data by executing a third pulse sequence having a third TE value different from the first and the second TE values; and extracting a signal related to water, a signal related to a first fat, and a signal related to a second fat, on a basis of the first piece of data, the second piece of data, and the third piece of data (see rejection for claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2009/0261823 (Yu).

Regarding claim 2, Yu fails to explicitly teach wherein the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence and the third pulse sequence as a linked one acquisition while maintaining a receiver gain at a same level. It would be obvious to one of ordinary skill in the art to perform the first, second and third pulse sequences while maintaining a receiver gain at the same level such that direct comparisons between signal amplitudes from measurements of the first, 

Regarding claims 4 and 5, Yu fails to explicitly teach wherein the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence, and the third pulse sequence, in such a manner that a center frequency is equal to a frequency corresponding to a chemical shift of a fat; and teaches wherein the fat is aliphatic fat. It would have been an obvious matter of design choice for one of ordinary skill in the art to determine which frequency is determined as the center frequency wherein the spectrum of the fat peaks is known and the determination of the exact centering frequency, for example corresponding to aliphatic fat, is arbitrary and would be an obvious design choice for one of ordinary skill in the art. Changing the centering frequency would be routine for one of ordinary skill in the art and would not provide any new or unexpected results.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2009/0261823 (Yu) in further view of Bekku US 2020/0309884.

Regarding claim 7, Yu teaches fails to teach wherein the sequence controlling circuitry executes the first pulse sequence by using the first TE value that causes a signal of the water and a signal of the first fat to be in-phase with each other, the sequence controlling circuitry executes the second pulse sequence by using the second TE value that causes the signal of the water and the signal of the first fat to be out of phase with each other, and the sequence controlling circuitry executes the third pulse sequence by using the third TE value that causes the signal of the water and the signal of the first fat to be out of phase with each other.
(while Yu teaches the multiple pulse sequences for separating the water from the previous fat, Bekku teaches wherein the echo times may be chosen such that the signals for the various components may be in phase or out of phase such that it would be obvious to collect in phase and out of phase images to isolate respective signal components; see paras. [0072]-[0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the sequence controlling circuitry executes the first pulse sequence by using the first TE value that causes a signal of the water and a signal of the first fat to be in-phase with each other, the sequence controlling circuitry executes the second pulse sequence by using the second TE value that causes the signal of the water and the signal of the first fat to be out of phase with each other, and the sequence controlling circuitry executes the third pulse sequence by using the third TE value that causes the signal of the water and the signal of the first fat to be out of phase with each other as taught in Bekku into Yu in order to gain the advantage of forming images wherein various components are measured both in phase and out of phase in order to isolate different components during measurements.

Regarding claim 8, Yu fails to teach wherein the sequence controlling circuitry executes the first pulse sequence by using the first TE value that causes a signal of the first fat and a signal of the second fat to be in-phase with each other, the sequence controlling circuitry executes the second pulse 
Bekku teaches wherein the sequence controlling circuitry executes the first pulse sequence by using the first TE value that causes a signal of the first fat and a signal of the second fat to be in-phase with each other, the sequence controlling circuitry executes the second pulse sequence by using the second TE value that causes the signal of the first fat and the signal of the second fat to be out of phase with each other, and the sequence controlling circuitry executes the third pulse sequence by using the third TE value that causes the signal of the first fat and the signal of the second fat to be out of phase with each other (while Yu teaches the multiple pulse sequences for separating the water from the previous fat, Bekku teaches wherein the echo times may be chosen such that the signals for the various components may be in phase or out of phase such that it would be obvious to collect in phase and out of phase images to isolate respective signal components which would obviously include different fat groups; see paras. [0072]-[0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the sequence controlling circuitry executes the first pulse sequence by using the first TE value that causes a signal of the first fat and a signal of the second fat to be in-phase with each other, the sequence controlling circuitry executes the second pulse sequence by using the second TE value that causes the signal of the first fat and the signal of the second fat to be out of phase with each other, and the sequence controlling circuitry executes the third pulse sequence by using the third TE value that causes the signal of the first fat and the signal of the second fat to be out of phase with each other as taught in Bekku into Yu in order to gain the advantage of .

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2009/0261823 (Yu) in further view of Bydder et al. US 2015/0309137 (Bydder).

Regarding claims 9 and 10, Yu fails to teach wherein the processing circuitry receives, from a user, an input indicating types of the first fat and the second fat and, on a basis of a result of the received input, further establishes a setting about the first pulse sequence, the second pulse sequence, and the third pulse sequence, and the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence, and the third pulse sequence, while maintaining a receiver gain at a same level; and wherein the processing circuitry receives, from a user, an input indicating a plurality of types of fat including an input indicating types of the first fat and the second fat and, on a basis of a result of the received input, further establishes a setting about three or more pulse sequences including the first pulse sequence, the second pulse sequence, and the third pulse sequence, the sequence controlling circuitry executes the three or more pulse sequences, and the processing circuitry extracts signals each related to a different one of the plurality of types of fat, on a basis of pieces of data obtained from the three or more pulse sequences executed by the sequence controlling circuitry..
Bydder teaches wherein the processing circuitry receives, from a user, an input indicating types of the first fat and the second fat and, on a basis of a result of the received input, further establishes a setting about the first pulse sequence, the second pulse sequence, and the third pulse sequence, and the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence, and the third pulse sequence, while maintaining a receiver gain at a same level; and wherein the processing circuitry receives, from a user, an input indicating a plurality of types of fat including an input indicating (As best understood by the examiner, the claim amounts to automating a process which could reasonably be performed by a person. For example, one of ordinary skill in the art would readily determine what fat signals are of interest, determining the sequence to image them, and controlling the pulse sequence as routine steps for performing the MR method as essential steps for that taught by Yu. Further, Bydder teaches using input parameters to determine the composition of fat and includes selecting initial values of the fat characterization parameters, and can include a process implementing an exemplary model of the signal versus echo time that includes estimation parameters, and includes a process to acquire data, a process to determine fat characterization parameters, and a process for implementing an exemplary model of the signal versus echo time that includes estimation parameters. Applying a constraint that the phases should be equal at a certain echo-time can provided a better model of the MR physics and has advantages due to the fact that fewer parameters need to be estimated. See paras. [0030], [0039], [0104]; see Table 1; see Figs.2A, 2B, and 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the processing circuitry receives, from a user, an input indicating types of the first fat and the second fat and, on a basis of a result of the received input, further establishes a setting about the first pulse sequence, the second pulse sequence, and the third pulse sequence, and the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence, and the third pulse sequence, while maintaining a receiver gain at a same level; and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN L YENINAS/Examiner, Art Unit 2868